                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                 CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS
PUBLISHING, INC. and N2                                    DEFENDANT LIFESTYLE
FRANCHISING, LLC,,                                          PUBLICATIONS, LLC’S
                                                           MOTION FOR SUMMARY
                   Plaintiffs,                                JUDGMENT AND
                                                                SUPPORTING
     v.                                                       MEMORANDUM

JACQUELINE MARIE LYLES and
LIFESTYLE PUBLICATIONS, LLC,

                   Defendants.



          Defendant Lifestyle Publications, LLC (“Lifestyle”) moves for summary judgment on all

of Plaintiffs’ claims. This motion is supported by the following Memorandum and the separately-

filed Statement of Facts (“SOF”).

            MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          Plaintiffs are newspaper publishers who, after learning that their former employee

Jacqueline Lyles (“Lyles”) dared to work for another publishing company, sued Lyles and

Lifestyle, who is not even Plaintiffs’ employer but merely a company associated with another

company that contracted with Lyles. Plaintiffs allege that Lyles breached her non-competition

agreement and misappropriated confidential information to benefit Lifestyle. In their haste to

litigate, Plaintiffs failed to note that the non-competition agreement is unenforceable as a matter

of law, that the single instance of supposed confidential information was in fact a copy of a

published magazine advertisement that Plaintiffs voluntarily provided in response to a request by




            Case 7:19-cv-00089-BO Document 42 Filed 06/04/20 Page 1 of 25
CORE/3506595.0005/158963074.2
Lyles, and that Lifestyle never even employed Lyles. All of Plaintiffs’ claims are unsupported by

the law and the evidence, and summary judgment in Lifestyle’s favor is appropriate.

I.       BACKGROUND

         Plaintiff Neighborhood Networks Publishing, Inc. (“N2”) owns and publishes “around

900 different community publications, which are published in 47 states.” (SOF ¶ 1). These

publications are “hyper-local” magazines that target specific affluent areas of cities and suburbs,

and local businesses place advertisements in them. N2 offers franchises in each of these specific

local areas; its franchisees are called “Area Directors.” (SOF ¶ 2). N2 has approximately 800

Area Directors that sell advertising for their respective N2 magazines. (SOF ¶ 3). Each magazine

covers one of these nearly one thousand distinct, miniature geographical areas. (SOF ¶ 4).

         Lyles was an Area Director for N2 from approximately February 1, 2016 until August 31,

2018. (SOF ¶ 5). Her franchise was the Peachtree Battle community in Atlanta, Georgia, and her

N2 magazine was titled Peachtree Battle Living. (SOF ¶ 6). The Peachtree Battle community is

just a few hundred acres in Atlanta—well under a square mile. (SOF ¶ 8).

         A.       Lyle’s Franchise Agreement

         As part of her appointment as the Peachtree Battle franchisee with N2, Lyles was

required to execute a Franchise Agreement. (SOF ¶ 9). The Franchise Agreement contained non-

competition, non-solicitation, and confidentiality provisions. It defined Lyles’ Territory as “The

Community of Peachtree Battle; in the State of Georgia, county of Fulton and in the zip code of

30305 as defined on October 18, 2017.” (SOF ¶ 10). In fact, the Franchise Agreement outright

prohibited Lyles from even soliciting “any Community that is not within Franchisee’s Territory

without Franchisor’s prior written consent.” (SOF ¶ 11).

         The non-competition provision provided that “[f]or a period of 24 months immediately

following the expiration, termination, or transfer of this Agreement (‘Non-Compete Period’),



                                       2 42 Filed 06/04/20 Page 2 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
neither Franchisee nor any Principal will compete, directly or indirectly, with Franchisor...or

engage in any capacity, by any individual, organization, or company, in any Competitive

Business within the Territory; within a 15-mile radius around the perimeter of the Territory; or

within a 15-mile radius around the perimeter of the territory of any other N2 Publishing

franchisee, directly or indirectly...” (SOF ¶ 12). The non-compete clause also prohibited Lyles

from directly or indirectly “solicit[ing] business from Consumers, Communities, clients

(including advertisers) of Franchisor or of any N2 Publishing franchisee (within the geography

defined above), nor engag[ing] in any business activities that are the same as or similar to those

of Franchisor or its franchisees.” (SOF ¶ 13).

         The non-solicitation clause prohibited Lyles from “soliciting advertising with any N2

Publishing customers that Franchisee has obtained as a result of Franchisor’s Confidential

Information.” (SOF ¶ 14).

         B.       Lyles Sells Her Franchise

         On August 31, 2018, Lyles sold her franchise to Craig O’Neal. (SOF ¶ 16). N2’s consent

was required for Lyles to sell the franchise, and N2 consented. (SOF ¶ 17). After O’Neal became

the Area Director for the Territory, Lyles worked with O’Neal from September through

November 2018 to help O’Neal publish Peachtree Battle Living. (SOF ¶ 18).

         When Lyles had become an Area Director, N2 granted her access to its computer systems

N2 Portal and PubManager, which are cloud-based software systems that Area Directors “use to

manage and process customer advertising contracts and orders” and to “upload and manage files

containing articles and customer advertisements for publication in N2’s magazines.” (SOF ¶ 19).

N2 not only knew of Lyles’ sale of her franchise, but had to approve it in writing. Despite this,

when Lyles sold to O’Neal, N2 chose to not terminate her access to N2 Portal and PubManager.

(SOF ¶ 20). N2 did not terminate Lyles’ access until March 27, 2019 (SOF ¶ 21).


                                       3 42 Filed 06/04/20 Page 3 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
         While Lyles was helping O’Neal with Peachtree Battle Living, and continuing through

March 2019, Lyles accessed N2 Portal and PubManager using her same N2-supplied credentials.

(SOF ¶ 22). She viewed “the identity of certain of N2’s clients, the nature of the ads those clients

were running, the contact information for certain of N2’s clients, and the identity of certain N2

clients who had not yet paid N2.” (SOF ¶ 23). She viewed the identities and advertisements for

11 N2 advertisers. (SOF ¶ 24). She viewed the “content and proofs related to multiple N2

publications circulated in Buckhead and Peachtree Battle areas of Atlanta.” (SOF ¶ 25). N2

continued to supply Lyles with active credentials to N2 Portal and PubManager until March

2019. (SOF ¶ 26).

         C.       Lyles Works with Lifestyle Publishing, S.E., LLC

         In February 2019, Lyles began working as an independent contractor for Lifestyle

Publications S.E., LLC (“Publications S.E.”). (SOF ¶ 28). Publications S.E. is an independent

contractor for Lifestyle. (SOF ¶ 29). Publications S.E. publishes four magazines, Alpharetta

Lifestyle, BuckHaven Lifestyle, Johns Creek Lifestyle, and Perimeter North Lifestyle. (SOF ¶ 31).

None of these magazines specifically target the Peachtree Battle area. (SOF ¶ 32).

         On March 28, 2019, Lyles contacted N2 from her personal email address, stating that she

used to work for N2 and was “retired,” and that a N2 client had contacted her for a copy of an

advertisement that it had run in the February 2019 issue of Peachtree Battle Living. (SOF ¶ 33).

Lyles copied the customer, Cunningham Associates, on the email, and asked N2 to email Jere

Smith, the Cunningham contact, a copy of the ad. (SOF ¶ 34). Kate Silberfeld of N2 responded

and emailed a copy of the ad only to Lyles, who responded and said she would forward to

Cunningham. (SOF ¶ 35).

         N2 then filed this lawsuit against Lyles and Lifestyle (but inexplicably not against

Publications S.E.). She claims against Lifestyle for misappropriation of trade secrets, computer


                                       4 42 Filed 06/04/20 Page 4 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
trespass, tortious interference with contract, unfair and deceptive practices, constructive trust,

fraudulent misrepresentation/fraudulent concealment, and punitive damages. (Compl.)

II.       LIFESTYLE IS ENTITLED TO SUMMARY JUDGMENT ON ALL CLAIMS

          A.      Lifestyle did not tortiously interfere with the Franchise Agreement because it
                  neither induced Lyles to breach, nor did Lyles actually breach, a valid
                  contract.

          N2’s claim for tortious interference fails for several independent reasons. First, tortious

interference requires knowledge of the contract and intentional inducement to breach, and

Lifestyle never even knew of the Franchise Agreement and never employed Lyles, so it could not

have intentionally induced any breach. Second, tortious interference also requires the breach of a

valid contract, and Lyles did not breach a valid contract because the Franchise Agreement’s non-

compete clause is unenforceable, she never violated the non-solicitation clause, and she never

used N2’s confidential information for her own benefit in competing with N2.

                  1.       Lifestyle never knew of the Franchise Agreement and never employed
                           Lyles, so it could not tortiously interfere any breach.
          Lifestyle never employed or contracted with Lyles, and never knew the Franchise

Agreement existed, which negates two elements of N2’s tortious interference claim—that “the

defendant knows of the contract” and “the defendant intentionally induces the third person not to

perform the contract.” United Labs., Inc. v. Kuykendall, 322 N.C. 643, 661, 370 S.E.2d 375, 387

(1988).

          Lyles contracted with Publications S.E., not Lifestyle. (SOF ¶ 28). Until N2 initiated this

litigation, Lifestyle never knew of the existence of any contracts between Lyles and N2,

including the Franchise Agreement. (SOF ¶ 36). Because Lifestyle had no knowledge of the

Franchise Agreement at the time of Lyles’ alleged breach of the Franchise Agreement, Lifestyle




                                        5 42 Filed 06/04/20 Page 5 of 25
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
cannot be liable for tortious interference of that agreement, and N2’s claim fails as a matter of

law.

         Furthermore, the tortious interference claim additionally fails because Lifestyle never

intentionally induced Lyles to breach the Franchise Agreement. No one employed at Lifestyle

ever directed Lyles to access N2’s computer systems or to solicit customers of N2. (SOF ¶ 37).

Without any evidence of intentional inducement, N2’s tortious interference claim fails on this

element as well.

                  2.       Lifestyle did not tortiously interference with the non-compete
                           provision in the Franchise Agreement because that provision is
                           unenforceable as a matter of law.
         The second independent reason why N2’s tortious interference claim fails is because the

supposedly-breached provisions in the Franchise Agreement are unenforceable. The first basis of

N2’s tortious interference claim is Lifestyle’s alleged interference with the non-compete

provision of the Franchise Agreement. (Compl. ¶¶ 92-94). But that provision is unenforceable as

a matter of law because it prohibits Lyles from working for a competitor in any capacity

anywhere in the world. North Carolina courts have repeatedly invalidated such overly-broad

non-compete agreements, and because tortious interference requires interference with a “valid

contract,” N2’s claim fails. United Labs., 322 N.C. at 661, 370 S.E.2d at 387.

         “A covenant ‘must be no wider in scope than is necessary to protect the business of the

employer.’” Hartman v. W.H. Odell & Associates, Inc., 117 N.C. App. 307, 316, 450 S.E.2d 912,

919 (1994) (citation omitted). Restrictive covenants that are “too broad to be a reasonable

protection to the employer’s business will not be enforced.” Id. To be enforceable, a covenant

not to compete must be: “(1) in writing; (2) reasonable as to [the] terms, time, and territory; (3)

made a part of the employment contract; (4) based on valuable consideration; and (5) not against

public policy.” Triangle Leasing Co. v. McMahon, 327 N.C. 224, 228, 393 S.E.2d 854, 857



                                       6 42 Filed 06/04/20 Page 6 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
(1990). North Carolina does not “blue pencil” covenants by rewriting or revising them to make

them reasonable; they are simply not enforced. Id. at 317, 450 S.E.2d at 920. Moreover, N2—as

the party seeking to enforce the covenant—bears the burden of proving that the covenant is

reasonable, which is a question of law for the court to decide. Id. at 311, 450 S.E.2d at 916.

         N2’s non-compete provision reads as follows:

                  For a period of 24 months immediately following the expiration,
                  termination, or transfer of this Agreement (“Non-Compete
                  Period”), neither Franchisee nor any Principal will compete,
                  directly or indirectly, with Franchisor (or its successors or assigns)
                  or engage in any capacity, by any individual, organization, or
                  company, in any Competitive Business within the Territory; within
                  a 15-mile radius around the perimeter of the Territory; or within a
                  15-mile radius around the perimeter of the territory of any other
                  N2 Publishing franchisee, directly or indirectly, through any type
                  of sales person or agent. Without limiting the foregoing
                  whatsoever, during the Non-Compete Period, neither Franchisee
                  nor any Principal will, directly or indirectly, solicit business from
                  Consumers, Communities, clients (including advertisers) of
                  Franchisor or of any other N2 Publishing franchisee (within the
                  geography defined above), nor engage in any business activities
                  that are the same as or similar to those of Franchisor or its
                  franchisees.

Compl., Ex. A, ¶ 7B(2). “Competitive Business” is defined “as any business or group that

provides newsletters, magazines, periodicals, Websites, or any similar media to any Consumer.”

(Id. ¶ 7B).

         There are four fatal flaws in this non-compete provision. First, it does not limit Lyles’

employment in a way that relates to her job duties for N2. The provision requires Lyles to not

“engage in any capacity, by any individual, organization, or company, in any Competitive

Business…” (Emphasis added). This violates North Carolina’s “janitor rule,” which holds that

covenants that simply prevent an employee from working for a competitor are unenforceable

because they sweep in employment that does not relate to directly competing with the former




                                       7 42 Filed 06/04/20 Page 7 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
employer. Hartman, 117 N.C. App. at 317, 450 S.E.2d at 920 (covenant providing that plaintiff

“may not ‘own, manage, lease, control, operate, participate, consult or assist’ any ‘entity’ that

provides ‘actuarial services’” was unenforceable because it would “appear to prevent plaintiff

from working as a custodian for any ‘entity’ which provides ‘actuarial services’”); VisionAIR,

Inc. v. James, 167 N.C. App. 504, 508-09, 606 S.E.2d 359, 362 (2004) (covenant providing that

employee “may not ‘own, manage, be employed by or otherwise participate in, directly or

indirectly, any business similar to Employer’s’” was unenforceable because “James would not

merely be prevented from engaging in work similar to that which he did for VisionAIR at

VisionAIR competitors; James would be prevented from doing even wholly unrelated work at

any firm similar to VisionAIR.”); see also Campbell All. Grp., Inc. v. Forrest, No. 5:15-CV-667-

D, 2018 WL 1513661, at *4 (E.D.N.C. Mar. 27, 2018) (“North Carolina law does not permit an

employer to use a covenant not to compete to prevent an employee from working for a

competitor in any capacity.”); JF Acquisition, LLC v. Pedchenko, No. 5:18-CV-123-BO, 2018

WL 4154249, at *2 (E.D.N.C. Aug. 29, 2018) (“Agreements cannot outright prevent a former

employee from working for a competitor.”).

         Just a few months ago, the North Carolina Court of Appeals reiterated that covenants

preventing an employee from working for a competitor in any capacity are unenforceable. In

Andy-Oxy Co. v. Harris, the covenant provided that the employee “shall not, directly or

indirectly, on his account or in the service of others, be employed or otherwise participate in the

field or area of supplying, retailing, wholesaling, or distributing compressed gases, welding

products, or any other products sold by the company.” 834 S.E.2d 195, 2019 WL 5742106, at *5

(N.C. Ct. App. 2019). The court found it problematic that the “covenant is not limited to a

restriction preventing Harris from working ‘in an identical position for a direct competitor.’” Id.




                                       8 42 Filed 06/04/20 Page 8 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
“By preventing Harris from directly or indirectly being employed or otherwise participating in

the field of services that Andy-Oxy provides, the covenant effectually precludes Harris from

having any association with a business in the same field, even future work distinct from his

duties as an outside salesman.” Id. Citing the “janitor rule,” the court held “the scope of the non-

compete agreement is impermissibly broad and goes beyond what is necessary to protect the

legitimate business interests of Andy-Oxy,” and invalidated it as unenforceable. Id.

         Here, the non-compete prohibits Lyles from “engaging in any capacity … in any

Competitive Business” for 24 months.” This restriction alone renders the non-compete

unenforceable under clearly-established North Carolina law.

         The second flaw in the non-compete provision that independently makes it unenforceable

is that its geographical scope is nationwide, despite Lyles having only worked on one “hyper-

local” magazine targeting the community of Peachtree Battle in Atlanta. N2’s own Complaint

describes that N2’s magazines are each hyper-local, targeting “residents of affluent

neighborhoods and communities.” (Compl. ¶ 16). N2 further alleges that they sell advertising to

“local businesses” in those communities. (Compl. ¶ 22). As an Area Director for Peachtree

Battle Living, Lyles’ duties were to facilitate “publication of, and selling advertising for,

Peachtree Battle Living.” (SOF ¶ 7). Furthermore, while Lyles worked for N2, her compensation

was based only off of advertising sold in Peachtree Battle Living, and Lyles used N2’s computer

systems to enter information for advertisers in only Peachtree Battle Living. (SOF ¶ 15). In

short, Lyles’ duties and her advertising clients were all hyper-local, relating solely to the

Peachtree Battle community of less than one-square-mile.

         But N2 seeks to bar Lyles from working nationwide because the non-compete provision

prohibits her from working “within a 15-mile radius around the perimeter of the territory of any




                                       9 42 Filed 06/04/20 Page 9 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
other N2 Publishing franchisee” for 24 months. (SOF ¶ 12). N2 has 800 publishing franchisees

covering 900 local areas in 47 states across the country. (SOF ¶¶ 1, 3). Thus, the non-compete

prohibits Lyles from working anywhere in 900 areas across the U.S. Moreover, although each

magazine is hyper-local, the 15-mile radius restriction for each of the 900 areas is a circle 30

miles in diameter, essentially barring entire metro areas. On its face, the covenant is

unenforceable because it imposes a nationwide restriction despite Lyles’ work at N2 being

limited to the Peachtree Battle community. See Hartman, 117 N.C. App. at 316-17, 450 S.E.2d at

919 (covenant was unenforceable because it was “not limited so as to prevent plaintiff’s

‘competition for [defendant’s] customers’ only in the applicable territory.”); AMV Holdings, LLC

v. Am. Vapes, Inc., No. 5:19-cv-00037-KDB-DCK, 2019 WL 3406315, at *7-8 (W.D.N.C. July

26, 2019) (concluding that covenant encompassing “a population of millions or [] multiple

states” was “plainly overbroad” where defendant-franchisee’s territory was “a limited area

encompassing a working population of approximately 15,000,” plaintiffs’ business was “directed

to individual local customers,” and plaintiffs failed to show “where its customers [we]re located

and that the geographic scope of the covenant [was] necessary to maintain those customer

relationships”). Lyles worked only with advertisers in Peachtree Battle Living, but the non-

compete provision on its face is a nationwide prohibition upon working in 30-mile diameter

circles surrounding 900 cities in 47 states. That is overly broad and unenforceable.

         The third flaw in the non-compete provision is that it prohibits Lyles from working for

almost any company in the entire country, even for companies that do not compete with N2. The

non-compete prohibits Lyles from “engaging in any Competitive Business.” (Compl. Ex. A, ¶

7B(2). Again, “Competitive Business” is broadly defined “as any business or group that provides

newsletters, magazines, periodicals, Websites, or any similar media to any Consumer.” (Id. ¶




                                       10 42 Filed 06/04/20 Page 10 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
7B). And “Consumer” means “neighborhoods, residential communities, homeowners’

associations (HOAs), and ... any specific commercial or professional industry or group.” (Id.)

         This amounts to a total ban on employment. First, by way of example, even if Lyles

worked as an editor for a trade journal in the adult film industry—which surely is not N2’s

business—that would be prohibited as a business providing a “newsletter” to a “specific …

professional industry or group.” This alone renders the non-compete unenforceable because it is

overly broad and N2 has no legitimate business interest in categorically prohibiting Lyles from

employment in unrelated industries.

         Second, and more significantly, the actual effect of this provision is far broader than that

already-absurd example. The provision includes any company that provides websites to any

“Consumer.” Virtually every company in the United States provides a website to the public,

which includes the groups defined as a “Consumer.” Thus, the non-compete prohibits Lyles from

working for 24 months for any company in America that provides a website. On its face, the non-

compete totally bars her employment for twenty-four months. It is shocking, and surely the

clearest example of an overly broad non-compete provision that this Court will ever see.

         The fourth flaw in the non-compete provision is that in addition to the nationwide

geographic restriction, the second sentence of the provision prohibits Lyles from “engag[ing] in

any business activities that are the same or similar to those of Franchisor or its franchisees” for

24 months without any geographic restriction whatsoever. Thus, the provision prohibits Lyles

from engaging in “similar” business activities anywhere in the world for 24 months. It is patently

overbroad and unenforceable. See Elec. S., Inc. v. Lewis, 96 N.C. App. 160, 168, 385 S.E.2d 352,

357 (1989) (non-compete prohibiting “Employee’s association with an employer anywhere in the

world if the new employer indirectly competes with the Company in the Greensboro locale” was




                                       11 42 Filed 06/04/20 Page 11 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
a “shotgun approach” creating “oppressive” results and unenforceable); Clinical Staffing, Inc. v.

Worldwide Travel Staffing Ltd., 60 F. Supp. 3d 618, 625 (E.D.N.C. 2013) (non-compete

provision restricting employee from providing services to plaintiff’s clients “anywhere in the

world for six months” was overbroad and unenforceable).

         For all of these reasons, the Franchise Agreement’s non-compete provision is

unenforceable, and cannot be the basis for a tortious interference claim against Lifestyle.

                  3.       Lyles did not breach the non-solicitation provision of the Franchise
                           Agreement.
         N2’s other basis for its tortious interference claim is Lyles’ supposed breach of the non-

solicitation provision of the Franchise Agreement. But Lyles never breached this provision

because there is no evidence she solicited any N2 customers using N2’s confidential information.

The non-solicitation provision provides that for 24 months after leaving N2, Lyles “will not have

direct or indirect communications for the purpose of soliciting advertising with any N2

Publishing customers that Franchisee has obtained as a result of Franchisor's Confidential

Information.” (SOF ¶ 14). N2 cannot identify even one solicitation by Lyles of a N2 customer.

         Instead, N2 relies solely on Lyles’ limited contact with Cunningham Associates. (Compl.

¶ 50). This is insufficient to establish a violation of the non-solicitation provision for two

reasons. First, N2 has no evidence that Lyles communicated with Cunningham Associates “for

the purpose of soliciting advertising” with Cunningham. Indeed, the emails are clear that

Cunningham initiated communication with Lyles to obtain a copy of the advertisement that it had

run in Peachtree Battle Living. (Compl. Ex. C Ex. A). Consequently, Lyles wrote to N2 to

request that they send a copy of the publicly-published ad directly to Cunningham. Even on N2’s

planet, that is not a solicitation of advertising. Lyles did not solicit any advertising from

Cunningham and for this reason alone did not violate the non-solicitation provision.




                                       12 42 Filed 06/04/20 Page 12 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
         Second, even aside from the total absence of any solicitation by Lyles, the provision also

requires that Cunningham was a “customer that [Lyles] obtained as a result of [N2’s]

Confidential Information.” N2 has no evidence that Lyles had used Confidential Information to

obtain Cunningham as a customer. N2 has no evidence that Lyles in fact had obtained

Cunningham as a customer while working for N2. And Cunningham’s status as an advertiser in

Peachtree Battle Living was a public fact, readily ascertainable by flipping through the published

magazines distributed to residents. In sum, Lyles never solicited any advertising with N2

customers that she had obtained through N2’s confidential information. She did not violate the

non-solicitation provision, and it cannot serve as the basis for a tortious interference claim.

                  4.       Lyles did not use N2’s confidential information or trade secrets to
                           compete with N2.
         N2 claims Lyles also breached the Franchise Agreement by taking and using “N2’s

Confidential Information and Trade Secrets for her own use and benefit in furtherance of

publishing community magazines that compete directly with N2 Publications.” (Compl. ¶ 61(a)).

This claim is largely duplicative of the misappropriation of trade secrets claim, discussed in the

next section, but it suffices that N2 has no evidence that Lyles ever took or used any

“Confidential Information and Trade Secrets” for her own benefit in competing with N2. Access

to trade secrets alone is insufficient to establish that a defendant misappropriated them. See Wells

Fargo Ins. Services USA, Inc. v. Link, 372 N.C. 260, 281, 827 S.E.2d 458, 474 (2019). Because

N2 has no evidence of misappropriation, N2’s claim fails.

         B.       Lifestyle has not misappropriated N2’s trade secrets.

         N2’s next claim against Lifestyle is for misappropriation of trade secrets. This claim fails

for three reasons. First, N2 authorized Lyles to access its computer system, so the necessary

element of unauthorized access does not exist. Second, N2 failed to take reasonable steps to




                                       13 42 Filed 06/04/20 Page 13 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
protect its supposed trade secrets, also negating an element of misappropriation. Third, even if

Lyles had misappropriated trade secrets, she did so entirely without the knowledge or direction

of Lifestyle, and thus Lifestyle is not liable.

                  1.       N2 authorized Lyles to access its computer systems for seven months
                           after she sold her franchise.
         Misappropriation of a trade secret requires that the defendant have acquired, disclosed, or

used “a trade secret of another without express or implied authority or consent.” N.C. Gen. Stat.

§ 66-152(1). The sole basis for N2’s misappropriation claim is Lyles’ conduct in accessing N2

Portal, but N2 continuously authorized Lyles to access N2 Portal from the beginning of her

tenure as Area Director in February 2016 until N2 terminated her access on March 27, 2019.

(SOF ¶ 27). N2 had no qualms about allowing Lyles to access its computer systems to help

O’Neal with her franchise after she no longer had a direct ongoing relationship with N2—N2’s

own Complaint makes this clear. (Compl. ¶ 36). N2 controlled Lyles’ access to N2 Portal, and

could have terminated that access at any time. It did not, and cannot now claim that Lyles

somehow accessed N2 Portal without “express or implied authority or consent.” N2 has no

evidence that Lyles acquired any N2 trade secrets after March 27, 2019. She did not

misappropriate any trade secrets.

                  2.       N2 did not take reasonable steps to protect its trade secrets.
         One cannot be sloppy in protecting trade secrets and then sue for their misappropriation.

A trade secret exists only if it is “the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” N.C. Gen. Stat. § 66.152(3). N2 cannot credibly argue

that it attempted to maintain the secrecy of any information in the N2 Portal when it allowed

Lyles to access that system for seven months after she sold her franchise. For example, the North

Carolina Court of Appeals has noted the importance of ensuring that electronic access to trade

secrets is carefully limited to only those who need to work with them. TSG Finishing, LLC v.


                                       14 42 Filed 06/04/20 Page 14 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
Bollinger, 238 N.C. App. 586, 594, 767 S.E.2d 870, 877 (2014) (“Security measures were in

place such that only top-level employees were familiar with the proprietary information

defendant was in charge of developing.”). Not only did N2 freely grant Lyles access to N2

Portal, but it continued to provide that access for seven months after she had sold her franchise.

N2 took no efforts to revoke Lyles’ access until March 27, 2019. N2 cannot establish that it used

reasonable efforts to protect whatever information N2 apparently believes is a trade secret. The

misappropriation claim fails on this ground as well.

                  3.       Lifestyle never directed Lyles to misappropriate any trade secrets and
                           had no knowledge of Lyles’ use of the N2 Portal.
         Even if Lyles somehow had misappropriated trade secrets, Lifestyle would not be liable

unless it had acquired or used the trade secrets. See N.C. Gen. Stat. § 66-152(1). Two

insurmountable obstacles defeat N2’s claim against Lifestyle. First, Lyles never contracted with

Lifestyle; she contracted with Publications S.E. and Publications S.E. never consulted with

Lifestyle before contracting with Lyles. (SOF ¶ 30). Second, neither Lifestyle nor Publications

S.E. ever directed Lyles to solicit any business away from N2 or to use any of N2’s confidential

information or trade secrets.

         Publications S.E. never directed Lyles to access N2 Portal. (SOF ¶ 38). It never directed

Lyles to solicit any of N2’s customers. (SOF ¶ 39). Although one of Publication S.E.’s

magazines, Buckhaven Lifestyles ran an ad for Cunningham Associates, no one employed at

Publications S.E. knew of any contractual prohibition on Lyles from working with Cunningham.

(SOF ¶¶ 40-41). Publications S.E. never directed Lyles to contact N2 to obtain any copy of an ad

for Cunningham. (SOF ¶ 42). Publications S.E. never directed Lyles to solicit any of N2’s

customers using any of N2’s confidential information or trade secrets. (SOF ¶ 43). Publications

S.E. has never had in its possession any information obtained through Lyles from N2 Portal or




                                       15 42 Filed 06/04/20 Page 15 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
PubManager. (SOF ¶ 44). Publications S.E. has never had any of N2’s confidential information

or trade secrets in its possession. (SOF ¶ 45). Lyles never shared with Publications S.E. any

confidential information or trade secrets that she had obtained from N2. (SOF ¶ 46).

           Lifestyle is even further removed; not only was it never consulted when Publications S.E.

contracted with Lyles, but it also had no knowledge prior to this litigation of any contract

between Lyles and N2. (SOF ¶ 36). Lifestyle has never directed Lyles to access N2’s computer

systems. (SOF ¶ 37). Lifestyle has never directed Lyles to solicit N2’s customers. (SOF ¶ 48).

Lifestyle has never directed Lyles to obtain any of N2’s confidential information or trade secrets.

(SOF ¶ 49). Lifestyle never directed Lyles to contact or mislead N2 regarding obtaining a copy

of the Cunningham ad. (SOF ¶ 50). Lifestyle has never had in its possession any of N2’s

confidential information or trade secrets. (SOF ¶ 51).

           It is especially significant that N2 did not sue Publications, S.E., the actual entity that

contracted with Lyles. Instead, N2 chose to sue Lifestyle, which did not even know that

Publications, S.E. was contracting with Lyles. Because Lifestyle did not direct Lyles to acquire

or use any of N2’s trade secrets, N2 cannot maintain a claim for misappropriation of trade

secrets.

           C.     Lyles did not commit computer trespass, and certainly not did not commit
                  computer trespass as an agent of Lifestyle.

           N2’s next bogus claim is for computer trespass under N.C. Gen. Stat. § 14-458. As an

initial matter, N2 appears confused on the elements of the civil offense. Although N2 cites in its

Complaint to the entire chapter of North Carolina’s statutes involving computer trespass, the

only statute that allows for a private right of action is § 14-458. Under that statute, liability exists

only if Lyles accessed N2’s computer systems “without authority” and performed one of several

enumerated acts: disabling computer data, causing a malfunction, altering or erasing data,




                                        16 42 Filed 06/04/20 Page 16 of 25
            Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
causing physical injury to property, making unauthorized copies of data, or sending spam. § 14-

458(a). Instead of tracking the elements of a claim under § 14-458, however, N2 has alleged that

Lyles accessed N2’s systems for the “for the purpose of (1) devising or executing a scheme or

artifice to defraud; and/or (2) obtaining property.” (Compl. ¶ 84). N2 erroneously derives its

allegations from § 14-454, but that is a criminal statute and there is no private right of action. See

Wilson By & Through Wilson v. Bellamy, 105 N.C. App. 446, 464, 414 S.E.2d 347, 357 (1992)

(“no civil right can be predicated upon a mere violation of a criminal statute”).

         N2 has no claim under § 14-458, either. First, the statute requires that Lyles accessed

N2’s systems “without authority,” but as discussed, supra, on the misappropriation claim, N2

continuously authorized Lyles to access N2 Portal from the beginning of her tenure as Area

Director in February 2016 until N2 terminated her access on March 27, 2019. (SOF ¶ 27). Thus,

N2 cannot establish that Lyles access of the N2 Portal was “without authority” and for this

reason, the computer trespass claim fails.

         Moreover, Lyles did not destroy any data, disable any computer systems, or commit any

of the other acts enumerated in § 14-458(a). The sole act that N2 alleges she undertook was to

view “the identity of certain of N2’s clients, the nature of the ads that those clients were running,

the contact information for certain of N2’s clients, and the identity of certain of N2’s clients who

had not yet paid N2 for the period of January to April 2019.” (Compl. ¶ 82). Section 14-458

concerns intentional harm to computer systems and stolen data; it does not create a right of

action for Lyles having allegedly viewed data that N2—despite allowing her access to view that

data—now claims it did not want her to see. See, e.g., Spirax Sarco, Inc. v. SSI Eng’g, Inc., 122

F. Supp. 3d 408, 418 (E.D.N.C. 2015) (complaint stated claim for § 14-458 violation where

employee downloaded and deleted “vast quantities of computer files” without authorization);




                                       17 42 Filed 06/04/20 Page 17 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
McKeown v. Tectran Mfg., Inc., 5:17-CV-00109, 2018 WL 2207139, at *3 (W.D.N.C. May 14,

2018) (former employee copied files to his personal drive and then deleted them from his work

computer)

         Finally, even if Lyles had committed computer trespass (and she did not), Lifestyle

would still not be liable because Lifestyle neither directed or knew about Lyles’ access of N2’s

computer systems. (SOF ¶¶ 37, 53). Indeed, even Publications S.E., which—unlike Lyles—

contracted with Lyles, did not direct Lyles to access N2’s computer systems, nor did it know

about her access. (SOF ¶¶ 38, 47). Thus, Lyles certainly was not an agent of Lifestyle when she

accessed N2’s systems, and N2’s claim against Lifestyle fails for this reason as well.

         D.       N2’s fraud claim fails because Lyles did not make any misrepresentations
                  and there has been no reasonable reliance.

         N2’s common-law fraud claim against Lifestyle is premised on the single email that

Lyles sent to N2 asking for a copy of the Cunningham Associates advertisement. (Compl. ¶¶109-

122). But Lyles never made any misrepresentations or concealed any material facts in this email.

Thus, N2 cannot prove two elements of fraud—misrepresentation and reasonable reliance.

Moreover, even if Lyles had committed fraud (and she did not), Lifestyle still cannot be liable

because Lyles was not acting on behalf of Lifestyle when she sent that email.

         Lyles’ email to N2 was straightforward. She stated that she used to work for N2 but had

“retired” from N2, that she previously had a client (Cunningham) who wanted a copy of an ad it

had published in Peachtree Battle Living, and that Cunningham was copied on the email.

(Compl. Ex. C Ex. A). In fact, Cunningham was copied on the email. (Id.). N2 accuses Lyles of

concealing that she was supposedly working for Lifestyle. (Compl. ¶¶ 111-112). But

concealment is only relevant to a fraud claim if the concealed fact was material. See Rowan

County Bd. of Educ. v. U.S. Gypsum Co., 332 N.C. 1, 17, 418 S.E.2d 648, 658 (1992) (elements




                                       18 42 Filed 06/04/20 Page 18 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
of fraud). N2 cannot explain how any alleged concealment of Lyles’ current employment was

material to a request by N2’s prior customer for its own previously-published ad. Recall that

Lyles not only copied Cunningham on the email, but also asked that N2 send the ad directly to

Cunningham. (Compl. Ex. C Ex. A).

         The other contentions in N2’s Complaint are similarly absurd. It was not a

misrepresentation for Lyles to say that she had “retired” from N2—after all, she had sold her

franchise to O’Neal. And although N2 alleged that Lyles was lying about Cunningham having

requested a copy of its ad, (Compl. ¶ 113), that does not even make sense given that Lyles copied

Cunningham on the email and the sole request in the email was for N2 to send a copy of the ad to

Cunningham. N2 also alleges that Lyles fraudulently omitted to say that Cunningham wanted a

copy of the ad to use in a publication for Lifestyle, (id.), but absolutely nothing in Lyles’ email

states any reason why Cunningham wanted the ad. And N2 never asked—it just sent a copy of

the ad. (Compl. Ex. C Ex. A). Thus, any concealment was not of a material fact, and cannot be

the basis for a fraud claim.

         For these same reasons, N2 also cannot prove the reasonable reliance of a fraud claim,

which requires the recipient of a representation to use “reasonable care to ascertain the truth of

that representation.” Solum v. Certainteed Corp., 147 F. Supp. 3d 404, 411 (E.D.N.C. 2015). N2

never followed up with Lyles to ask where she was working, although it knew she was no longer

an Area Director for N2. It never asked the purpose for the request. It never asked Cunningham

to verify whether Cunningham had actually asked for the ad. N2 did no investigation. In sum, N2

knew that a former Area Director was asking it to send a previously published ad to the ad client,

and N2 did so without any investigation whatsoever. N2 cannot show that it reasonably relied

upon any statements in Lyles’ email.




                                       19 42 Filed 06/04/20 Page 19 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
         Finally, Lyles was not acting on behalf of Lifestyle when she sent the email. (SOF ¶¶ 42,

50). Thus, even if Lyles did commit fraud, Lifestyle is not liable.

         E.       Lifestyle did not commit deceptive trade practices.

         Closely related to N2’s fraud claim, and equally deficient, is N2’s claim against Lifestyle

for unfair and deceptive trade practices (“UDTPA”) pursuant to N.C. Gen. Stat. § 75-1.1. The

claim requires that the defendant have (1) committed an “unfair or deceptive act or practice, (2)

the act or practice was in or affecting commerce, and (3) the act proximately caused injury to the

plaintiff.” Solum, 147 F. Supp. 3d at 411. “An act is unfair ‘when it offends established public

policy,’ ‘is immoral, unethical, oppressive, unscrupulous, or substantially injurious to

consumers,’ or ‘amounts to an inequitable assertion of ... power or position.’” Id. (citations

omitted). “Whether an act or practice is unfair or deceptive under the UDTPA is a question of

law for the court.” Id.

         Neither N2’s fraud allegations nor its breach of the Franchise Agreement allegations

support a UDTPA claim. With respect to the fraud allegations, as already discussed, N2 cannot

show reasonable reliance; this is fatal to its claim. “When the alleged UDTPA violation is a

misrepresentation, a plaintiff must prove detrimental reliance on the alleged misrepresentation to

satisfy the proximate cause requirement.” Id. Detrimental reliance requires a showing of both

actual reliance and reasonable reliance. Id. Thus, the fraud allegations cannot support a UDTPA

claim.

         With respect to the alleged breach by Lyles of the Franchise Agreement, “a mere breach

of contract cannot sustain a UDTPA claim without a showing of ‘substantial aggravating

circumstances.’” Stack v. Abbott Labs., Inc., 979 F. Supp. 2d 658, 668 (M.D.N.C. 2013). Even

intentional breach is not sufficient; “[t]he type of conduct that has been found sufficient to

constitute a substantial aggravating factor has generally involved forged documents, lies, and


                                       20 42 Filed 06/04/20 Page 20 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
fraudulent inducements.” Id. N2 has no evidence that Lyles (or Lifestyle) forged documents or

fraudulently induced N2 to enter into the Franchise Agreement at the time N2 and Lyles entered

into that agreement. Thus, any alleged breach of the Franchise Agreement cannot support a

UDTPA claim.

         Finally, even if Lyles had engaged in deceptive trade practices, she was not acting as

Lifestyle’s agent. There is no basis for N2’s UDTPA claim.

         F.       N2’s constructive trust claim fails because it is not a real claim, there was no
                  fiduciary relationship between N2 and Lifestyle, and N2 has an adequate
                  remedy at law.

         N2 brings a claim for a “constructive trust.” This is a remedy, not an independent cause

of action. Danielson v. Human, No. 3:12–CV–00840–FDW, 2014 WL 1765168, at *5 n.4

(W.D.N.C. May 2, 2014) (“The Court fails to find any cause of action in North Carolina law for

constructive trust . . . .”); John Boyle & Co. v. Fasano, No. CIV. 5:03CV47–V, 2006 WL

572183, at *1 n.3 (W.D.N.C. Mar. 3, 2006) (“[C]onstructive trust is a remedy rather than a

separate cause of action or legal theory . . . .”). Moreover, Lifestyle and N2 are not contractual

partners, much less fiduciaries, and N2 has an adequate remedy at law. See Sec. Nat’l Bank of

Greensboro v. Educators Mut. Life Ins. Co., 265 N.C. 86, 95, 143 S.E.2d 270, 276 (1965) (“A

constructive trust does not arise where there is no fiduciary relationship and there is an adequate

remedy at law.”).

         G.       There is no evidence supporting punitive damages.

         Lifestyle is entitled to summary judgment because all of N2’s substantive claims are

unsupported by law or evidence. However, even if one of those claims survives, N2 is still not

entitled to punitive damages. N2 incorrectly styles its request for punitive damages as a

standalone claim. (Compl. ¶¶ 122-124). North Carolina courts have repeatedly held that “a claim




                                       21 42 Filed 06/04/20 Page 21 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
for punitive damages is not a stand-alone claim.” E.g., Funderburk v. JPMorgan Chase Bank,

N.A., 241 N.C. App. 415, 425, 775 S.E.2d 1 (2015).

         However, N2 is not entitled to punitive damages even as a remedy. Punitive damages

require the aggravating factors of fraud, malice, or willful or wanton conduct. N.C. Gen. Ann. §

1D-15. Malice is “a sense of personal ill will toward the claimant that activated or incited the

defendant to perform the act or undertake the conduct that resulted in harm to the claimant.” Id. §

1D-5(5). Willful or wanton conduct “means the conscious and intentional disregard of and

indifference to the rights and safety of others, which the defendant knows or should know is

reasonably likely to result in injury, damage, or other harm.” Id. 1D-5(7). There is no evidence

that Lyles, let alone Lifestyle, acted with personal ill will toward N2 or intended to cause harm to

N2. And any liability by Lifestyle for punitive damages must be based on Lifestyle’s direct

participation in the conduct—vicarious liability does not suffice. Id. § 1D-15.

III.     CONCLUSION

         Lifestyle requests the Court grant its motion for summary judgment on all claims.



This 4th day of June, 2020.


                                                    /s/ Carrie M. Francis
                                                    CARRIE M. FRANCIS, #020453
                                                    carrie.francis@stinson.com
                                                    STINSON LLP
                                                    1850 North Central Avenue, Suite 2100
                                                    Phoenix, AZ 85004
                                                    Telephone: 602.279.1600
                                                    Facsimile: 602.240.6925




                                       22 42 Filed 06/04/20 Page 22 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
                                           /s/ Amy P. Hunt
                                           Amy P. Hunt
                                           Offit Kurman
                                           301 South College Street, Suite 2600
                                           Charlotte, NC 28202-6006
                                           Telephone: (704)-377-2500
                                           Facsimile: (704) 372-2619
                                           Email: Amy.Hunt@offitkurman.com
                                           NC State Bar No. 34166
                                           Local Civil Rule 83.1(d) Counsel       for
                                           Lifestyles Publications, LLC




                                       23 42 Filed 06/04/20 Page 23 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 4, 2020, I electronically filed the foregoing DEFENDANT

LIFESTYLE PUBLICATIONS, LLC’S MOTION FOR SUMMARY JUDGMENT AND

SUPPORTING MEMORANDUM with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

Alexander C. Dale
email: acd@wardandsmith.com
Christopher S. Edwards
email: csedwards@wardandsmith.com
Ward and Smith, P.A.
Post Office Box 7068
Wilmington, NC 28406-7068
Attorneys for Plaintiffs

Matthew Nis Leerberg
email: mleerberg@foxrothschild.com
Jeffrey R. Whitley
email: jwhitley@foxrothschild.com
FOX ROTHSDCHILD, LLP
P.O. Box 27525
Raleigh, NC 27611
Attorneys for Defendant Jacqueline M. Lyles



This 4th day of June, 2020.


                                                     /s/ Carrie M. Francis
                                                     CARRIE M. FRANCIS, #020453
                                                     carrie.francis@stinson.com
                                                     STINSON LLP
                                                     1850 North Central Avenue, Suite 2100
                                                     Phoenix, AZ 85004
                                                     Telephone: 602.279.1600
                                                     Facsimile: 602.240.6925




                                       24 42 Filed 06/04/20 Page 24 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
                                           /s/ Amy P. Hunt
                                           Amy P. Hunt
                                           Offit Kurman
                                           301 South College Street, Suite 2600
                                           Charlotte, NC 28202-6006
                                           Telephone: 704.377.2500
                                           Facsimile: 704.372.2619
                                           Amy.Hunt@offitkurman.com
                                           NC State Bar No. 34166
                                           Local Civil Rule 83.1(d) Counsel for
                                           Lifestyle Publications, LLC




                                       25 42 Filed 06/04/20 Page 25 of 25
           Case 7:19-cv-00089-BO Document
CORE/3506595.0005/158963074.2
